DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2021 was considered by the examiner.
Claim Objections
Claims 2, 4, 8, 10, 14, and 16 are objected to because of the following informalities:  
Claim 2, lines 4-5: “reach to the user’s skin” should be replaced with --reach the user’s skin--;
Claim 2, line 8: “controls” should be replaced with –control–;
Claim 4, lines 8-9: “the average value” should be replaced with --the mean value--;
Claim 8, lines 2-3: “reach to the user’s skin” should be replaced with --reach the user’s skin--;
Claim 10, lines 7-8: “the average value” should be replaced with --the mean value--;
Claim 13, line 2: “the least one” should be replaced with–the at least one–;
Claim 14, lines 3-4: “reach to the user’s skin” should be replaced with --reach the user’s skin--; and
Claim 16, lines 8-9: “the average value” should be replaced with --the mean value--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Measurement unit” in claims 1-6 because it uses a generic placeholder (i.e., unit) that is coupled with functional language (i.e., configured to measure a first systolic pressure, a first diastolic blood pressure, and a first pulse wave by an oscilloscope algorithm) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
“Measurement unit” is being interpreted to correspond to a sleeve strap, a pressurized module, and a first sensor as disclosed in ¶ [0011] of the Applicant’s specification, and equivalents thereof. 
The recitations of “measurement unit” in claims 7-18 are not being interpreted under 35 U.S.C. §112(f) because the limitations are not coupled with functional language. 
“Monitoring unit” in claims 1-6 because it uses a generic placeholder (i.e., unit) that is coupled with functional language (i.e., configured to measure a second pulse wave by a photoelectric volume algorithm) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“Monitoring unit” is being interpreted to correspond to a photoelectric emission device, a photoelectric receiving device, and a second sensor as described in ¶¶ [0012], [0015] of the Applicant’s specification, and equivalents thereof. 
The recitations of “monitoring unit” in claims 7-18 are not being interpreted under 35 U.S.C. §112(f) because the limitations are not coupled with functional language. 
“Blood pressure measurement device” in claim 13 because it uses a generic placeholder (i.e., device) that is coupled with functional language (i.e., blood pressure measurement) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“Blood pressure measurement device” is being interpreted to correspond to the elements depicted in Fig. 1 and described in ¶ [0010].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “determine a user’s activity state according to the second pulse wave” in line 12.  However, the specification fails to sufficiently describe the analysis and/or algorithm required to support the claim language. As indicated in MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm, steps, or procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm, steps, or procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
With regards to the recitation of “determine a user’s activity state according to the second pulse wave” in line 12, the specification fails to disclose how to arrive at a user’s activity state according to a second pulse wave. The specification describes how a user’s activity state is determined according to acceleration values (¶¶ [0015]-[0016]), but not according to a pulse wave. Additionally, the specification restates the desired result of determining a user’s activity state according to the second pulse wave (¶ [0010]) without further algorithms or steps for arriving at the activity state using a second pulse wave. Without the description of how the second pulse wave is used to arrive at the user’s activity state, the specification does not contain the analysis and/or algorithm required to support the claim language.
Claims 7 and 13 are rejected on similar grounds for reciting a similar limitation.
Claims 2-6 are rejected by virtue of their dependence from claim 1.
Claims 8-12 are rejected by virtue of their dependence from claim 7. 
Claims 14-18 are rejected by virtue of their dependence from claim 13. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an oscilloscope algorithm” in line 3. It is unclear, in light of the specification, what the “oscilloscope algorithm” means. Paragraph [0011] of the specification describes an oscillometric algorithm for measuring blood pressure. However, an “oscilloscope algorithm” suggests that an oscilloscope is used for measuring the blood pressures and pulse wave, but the claim does not recite or suggest that an oscilloscope is used for measuring the blood pressures and pulse wave. Such conflicting indications creates confusion as to how the “oscilloscope algorithm” should be interpreted. For the purposes of examination, the claim 1 will be interpreted to recite “an oscillometric algorithm”. Claims 7 and 13 recite similar limitations, so they are rejected on similar grounds. 
Claim 1 recites “a first systolic pressure” in lines 2 and 9. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 9 will be interpreted to be “the first systolic pressure”. 
Claim 1 recites “a first diastolic pressure” in lines 2-3 and 9. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 9 will be interpreted to be “the first diastolic pressure”. 
Claim 1 recites “a first pulse wave” in lines 3 and 9-10. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in lines 9-10 will be interpreted to be “the first pulse wave”. 
Claim 1 recites “a second pulse wave” in lines 4 and 10. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 10 will be interpreted to be “the second pulse wave”. 
Claim 1 recites “determine a user’s activity state according to the second pulse wave” in line 12. However, it is unclear how one can determine a user’s activity state according to a pulse wave because a pulse wave does not have a clear relationship with a user’s activity state. For the purposes of examination, the user’s activity state will be determined according to acceleration signals. Claims 7 and 13 recite similar limitations, so they are rejected on similar grounds.
Claims 2-6 are rejected by virtue of their dependence from claim 1. 
Claims 8-12 are rejected by virtue of their dependence from claim 7.
Claims 14-18 are rejected by virtue of their dependence from claim 13.
Claim 2 recites “the light intensity” in line 9. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the recitation will be interpreted to be “a light intensity”.
Claim 3 recites “fit the first acceleration value, the second acceleration value, and the third acceleration value in each unit time to get a target acceleration value corresponding to the each unit time” in lines 7-8. It is unclear how one “fits” the data to get a target acceleration value. Clarification was not gathered from the specification. Claims 9 and 15 recite similar limitations, so they are rejected on similar grounds. 
Claim 3 recites “a target acceleration value” in line 8 and “a plurality of target acceleration values” in line 9. However, it is unclear what a “target acceleration value” is. Is it a desired acceleration value? Or is it merely a name given to the acceleration value? Because it appears to be a name given to the acceleration value, the examiner suggests amending the recitation to be “fourth acceleration value” or the like. Claims 9 and 15 recite similar limitations, so they are rejected on similar grounds.
Claim 3 recites “a plurality of target acceleration values” in line 9. Claim 3 also recites “a target acceleration value” in line 8. It is unclear how these limitations are related. Does the plurality of values in line 9 comprise the value in line 8? Claims 9 and 15 recite similar limitations, so they are rejected on similar grounds. Claims 9 and 15 recite similar limitations, so they are rejected on similar grounds.
Claim 3 recites “determine the user’s activity state according to the first comparing result and the second comparing result” in lines 13-14. Claim 1 recites “determine a user’s activity state according to the second pulse wave” in line 12. It is unclear how these steps are related to each other. Are there two different determination steps? Are there two different user activity states? Is a single user activity state based on the second pulse wave and the first and second comparing results? For the purposes of examination, the recitation in claim 3 will be interpreted to be “wherein the user’s activity state is based on the first comparing result and the second comparing result”.  Claims 9 and 15 recite similar limitations, so they are rejected on similar grounds.
Claim 4 recites “a relative amplitude of the second pulse wave” in line 7. It is unclear what the amplitude is “relative” to. Clarification was not gathered from the specification. Claims 10 and 16 recite similar limitations, so they are rejected on similar grounds.
Claim 4 recites “calculate an absolute amplitude of the second pulse wave and a relative amplitude of the second pulse wave according to the peak value of the second pulse wave, the valley value of the second pulse wave, and the average value of the second pulse wave according to the second pulse wave measured by the monitoring unit” in lines 5-10. First, it appears that the absolute value and the relative value are determined according to the same peak, valley, and average values. It is unclear how the absolute amplitude and the relative amplitude are supposed to be different if they are calculated according to the same parameters. Second, it is unclear how the recitation of “and the average value of the second pulse wave according to the second pulse wave measured by the monitoring unit” should be interpreted. To clarify the second point, the Examiner suggests deleting the recitation of “according to the second pulse wave measured by the monitoring unit” in lines 9-10. Claims 10 and 16 recite similar limitations, so they are rejected on similar grounds.
Claim 4 recites “calculate an unmarked second systolic pressure according to formula…, and calculate an unmarked second diastolic pressure according to formula…, wherein BSBP is the marked second systolic pressure, BDBP is the second marked diastolic pressure” in lines 12-16. It is unclear how the unmarked second systolic pressure and the unmarked second diastolic pressure are calculated when they are not recited in the formulas. Claims 10 and 16 recite similar limitations, so they are rejected on similar grounds.
Claim 4 recites “the marked second systolic pressure” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the unmarked second systolic pressure”. Claims 10 and 16 recite similar limitations, so they are rejected on similar grounds.
Claim 4 recites “the second marked diastolic pressure” in line 16. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the unmarked second diastolic pressure”. Claims 10 and 16 recite similar limitations, so they are rejected on similar grounds.
Claim 4 recites “the known multiple sets of sample data” in line 20. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
Claim 4 recites “calculate the unmarked second systolic pressure according to the user’s activity state to get the second systolic pressure and calculate the unmarked second diastolic pressure according to the user’s activity state to get the second diastolic pressure” in lines 21-23. First, claim 4 already recites “calculation” steps for the unmarked second systolic pressure and the unmarked second diastolic pressure in lines 12-15. It is unclear how the recitations in lines 12-15 are related to the recitations in lines 21-23. Additionally, it is unclear what it means to calculate the unmarked second pressures to get the second pressures. For the purposes of examination, the recitation in lines 21-23 will be interpreted to be “calculate the second systolic pressure based on  the user’s activity state and the unmarked second systolic pressure and calculate the second diastolic pressure according to the user’s activity state and the unmarked second diastolic pressure”. Claims 10 and 16 recite similar limitations, so they are rejected on similar grounds.
Claim 5 recites “a plurality of the user’s activity states” in lines 4-5. Claim 1 also recites “a user’s activity state” in line 12. It is unclear how these recitations are related. Does the plurality recited in claim 5 also include the “user’s activity state” in claim 1? Claims 11 and 17 recite similar limitations, so they are rejected on similar grounds.
Claim 5 recites steps to get “the second systolic pressure” and “the second diastolic pressure”. Claim 1 recites “calculate a second systolic pressure and a second diastolic blood pressure by a multi-parameter calibration algorithm according to the user’s activity state” in lines 13-14. It is unclear whether the steps in claim 5 are a part of the calculation in claim 1 or are unrelated to the calculation in claim 1. For the purposes of examination, the Examiner suggests amending claims 4 and 5 such that the recited steps are part of the multi-parameter calibration algorithm of claim 1. Claims 11 and 17 recite similar limitations, so they are rejected on similar grounds.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations: 
[A1]: acquire a first systolic pressure, a first diastolic blood pressure, and a first pulse wave transmitted by the measurement unit, and acquire a second pulse wave transmitted by the monitoring unit;
[B1]: determine a user's activity state according to the second pulse wave; 
[C1]: calculate a second systolic pressure and a second diastolic blood pressure by a multi-parameter calibration algorithm according to the user's activity state, the first systolic pressure, the first diastolic blood pressure, the first pulse wave; 
[D1]: and output the second systolic pressure and the second diastolic blood pressure.
These elements [A1]-[D1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed with the aid of pen and paper. For example, a skilled artisan is capable of reading pressure measurements and pulse waves, analyzing a pulse wave or accelerometer signal to determine if the user is asleep or awake, analyzing the pressure measurements, pulse waves, and activity state using a calibration algorithm to arrive at second pressure measurements, and writing the measurements down. Additionally or alternatively, the elements [B1]-[C1] are drawn to an abstract idea because they are mathematical algorithms and/or formulas. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: a measurement unit configured to measure a first systolic pressure, a first diastolic blood pressure, and a first pulse wave by an oscilloscope algorithm;
[B2]: a monitoring unit configured to measure a second pulse wave by a photoelectric volume algorithm;
[C2]: a processor coupled to the measurement unit and the monitoring unit; and
[D2]: a non-transitory storage medium coupled to the processor and configured to store a plurality of instructions.
The elements [A2]-[D2] do not integrate the exception into a practical application of the exception. 
The elements [A2] and [B2] do not integrate the exception into a practical application of the exception because elements amount to merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g).
The elements [C2] and [D2] do not integrate the exception into a practical application of the exception because the elements amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: a measurement unit configured to measure a first systolic pressure, a first diastolic blood pressure, and a first pulse wave by an oscilloscope algorithm;
[B2]: a monitoring unit configured to measure a second pulse wave by a photoelectric volume algorithm;
[C2]: a processor coupled to the measurement unit and the monitoring unit; and
[D2]: a non-transitory storage medium coupled to the processor and configured to store a plurality of instructions.
The elements [A2]-[D2] do not amount to significantly more than the judicial exception itself. 
Simply reciting the element [A2] does not qualify as significantly more because the element is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). Furthermore, the element is well-understood, routine, and conventional, as is evidenced by US 4,625,277 A (Pearce) in Col. 1, lines 29-46. 
Simply reciting the element [B2] does not qualify as significantly more because the element is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). Furthermore, the element is well-understood, routine, and conventional, as is evidenced by US 2018/0317852 A1 (MacDonald). MacDonald discloses a conventional electronic fitness device housing an accelerometer and other motion sensors for filtering a PPG signal generated at the same time as the motion electronic signal (¶ [0028]). The Examiner notes that a photoplethysmograph signal is a pulse wave determined by a photoelectric volume algorithm. 
Additionally, simply reciting the elements [C2]-[D2] does not qualify as significantly more because these elements are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 7 and 13 recite mirrored method and non-transitory storage medium limitations and are not patent eligible for substantially similar reasons. 
Claims 2-6 depend from claim 1, and they recite the same abstract idea as claim 1.  Claims 8-11 depend from claim 7, and they recite the same abstract idea as claim 7. Claims 14-18 depend from claim 13, and they recite the same abstract idea as claim 13. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process or mathematical algorithm) except for the following limitations.
Claim 2 recites “the monitoring unit comprises a photoelectric emission device and a photoelectric receiving device, the plurality of instructions further cause the processor to: control the photoelectric emission device to emit light with preset wavelength to reach to the user's skin; control the photoelectric receiving device to receive a reflected light with the preset wavelength reflected back from the user's skin; and controls the photoelectric emission device to identify a pulsation change of light intensity according to the light intensity of the reflected light and convert the pulsation change of the light intensity into the second pulse wave”. However the above element does not integrate the exception into a practical application of the exception or qualify as significantly more because the element amount to merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally, the element is well-understood, routine, and conventional, as is evidenced by US 2009/0247886 A1 (Ouchi) in ¶ [0007]. Claims 8 and 14 recite similar elements that do not integrate the exception into a practical application of the exception or qualify as significantly more for similar reasons.
Claim 3 recites “the monitoring unit comprises a second sensor, the plurality of instructions further cause the processor to: acquire a first acceleration value in a X-axis of a space cartesian coordinate system, a second acceleration value of a Y-axis of the space cartesian coordinate system, and the third acceleration value of a Z-axis of the space cartesian coordinate system by the second sensor in each unit time of a preset time interval comprising multiple unit times”. However the above element does not integrate the exception into a practical application of the exception or qualify as significantly more because the element amount to merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally, the element is well-understood, routine, and conventional. US 2018/0317852 A1 (MacDonald) discloses conventional electronic fitness device housing an accelerometer and other motion sensors for filtering a PPG signal generated at the same time as the motion electronic signal (¶ [0028]). US 2017/0055860 A1 (Vermeulen) discloses that three dimensional accelerometers are used for artefact suppression in conventional PPG sensors (¶ [0007]). Claims 9 and 15 recite similar elements that do not integrate the exception into a practical application of the exception or qualify as significantly more for similar reasons.

In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0160797 A1 (Banet)
With regards to claims 1, 7, and 13, Banet discloses a blood pressure measurement device (¶¶ [0005], [0145] and Fig. 24a disclose a body-worn monitor for continuous measurement of blood pressure (cNIBP)), a blood pressure measurement method (¶ [0005] discloses a technique for continuous measurement of blood pressure (cNIBP)), and a non-transitory storage medium having stored thereon instructions that, when executed by at least one processor of a blood pressure measurement device, causes the at least one processor to execute instructions of a blood pressure measurement method (¶ [0060] discloses a processor in the body-worn monitor programmed to measure cNIBP, thereby indicating at least a non-transitory storage medium with instructions for implementing the cNIBP measurement), the blood pressure measurement device comprising: a measurement unit configured to measure a first systolic pressure, a first diastolic blood pressure, and a first pulse wave by an oscillometric algorithm (¶¶ [0061], [0076]-[0077] disclose using a cuff and a pressure sensor in a pneumatic system in an oscillometry method for acquiring a processed pressure waveform and extracting SYSINDEX, DIAINDEX from the processed pressure waveform); a monitoring unit configured to measure a second pulse wave by a photoelectric volume algorithm (¶¶ [0061], [0063] disclose an optical sensor comprising light sources and photodetectors for measuring PPG waveforms, wherein PPG waveforms are necessarily detected by a photoelectric volume algorithm; ¶ [0117] discloses accelerometers for acquiring acceleration signals), a processor coupled to the measurement unit and the monitoring unit (¶ [0060] discloses a processor in the body-worn monitor programmed to measure cNIBP, which requires input from the cuff and optical system), a non-transitory storage medium coupled to the processor and configured to store a plurality of instructions (Col. 4, lines 10-15 disclose a programmed microcomputer 12, thereby indicating at least one non-transitory storage medium for having the programming instructions), which cause the processor to: acquire a first systolic pressure, a first diastolic blood pressure, and a first pulse wave transmitted by the measurement unit, and acquire a second pulse wave transmitted by the monitoring unit (¶ [0005] discloses the processor of the body-worn monitor receives and processes signals generated by the network of body-worn sensors), determine a user’s activity state according to the second pulse wave (In light of the 112b indefiniteness of the claim limitation, the limitation is being interpreted to be “determine a user’s activity state according to acceleration signals”; ¶ [0117] disclose determining motion, posture, arm height, and activity level by analyzing acceleration signals); calculate a second systolic pressure and a second diastolic blood pressure by a multi-parameter calibration algorithm according to the user’s activity state, the first systolic pressure, the first diastolic blood pressure, the first pulse wave (¶ [0164] and Fig. 30 depict a high-level algorithm 399 for estimating cNIBP values; ¶¶ [0076]-[0089] disclose algorithms for using the processed pressure waveform, SYSINDEX and DIAINDEX; ¶¶ [0096]-[0097] disclose the determination of SYScNIBP and DIAcNIBP based on the indexing; ¶¶ [0127], [0164]-[0165] discloses accelerometer signals being used to calibrate the cNIBP measurement); output the second systolic pressure and second diastolic pressure (¶ [0146] discloses displaying cNIBP values and other vital signs). 
With regards to claims 2, 8, and 14, Banet further discloses the monitoring unit comprises a photoelectric emission device and a photoelectric receiving device, the plurality of instructions further cause the processor to: control the photoelectric emission device to emit light with preset wavelength to reach the user’s skin; control the photoelectric receiving device to receive a reflected light with the preset wavelength reflected back from the user’s skin; and control the photoelectric emission device to identify a pulsation change of light intensity according to light intensity of the reflected light and convert the pulsation change of the light intensity into the second pulse wave (¶¶ [0063]-[0064] disclose light sources and photodetector for measuring PPG waveform; ¶ [0061] discloses the optical system featuring a reflective optical sensor). 
With regards to claims 6, 12, and 18, Banet further teaches the plurality of instructions further causes the processor to: compare the second systolic pressure with a preset systolic pressure range, and compare the second diastolic pressure with a preset diastolic pressure range; and when the second systolic pressure is not in the preset systolic pressure range, or the second diastolic pressure is not in the diastolic pressure range, generate a warning message, and send the warning message (¶ [0143] discloses the different alarm/alert conditions (e.g., threshold values) for the vital signs, for triggering the alarm/alert to the medical professional; The Examiner notes that the threshold values signify ranges; ¶ [0005] indicates that the cNIBP is a vital sign).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banet as applied to respective claims 1, 7, and 13 above, and in view of US 2015/0088013 A1 (Nakamura)
With regards to claims 3, 9, and 15, Banet further discloses the monitoring unit comprises a second sensor (¶ [0117] discloses accelerometers), the plurality of instructions further cause the processor to: acquire a first acceleration value in a X-axis of a space cartesian coordinate system, a second acceleration of a Y-axis of the space cartesian coordinate system, and the third acceleration value of a Z-axis of the space cartesian coordinate system by the second sensor (¶¶ [0117] discloses the accelerometers each measure unique signals, each correspond to the x, y, and z-axes of the body portion to which the accelerometer attaches), and using the signals for identifying motion, posture, and activity level (¶¶ [0117], [0164]). 
In a related system for identifying an activity level of a user (¶ [0110] of Nakamura), Nakamura discloses adding a plurality of acceleration values over a period of time to get a total acceleration value (¶¶ [0110]-[0112] discloses determining an exercise intensity by using acceleration detection values over a period of time, wherein the index value (e.g., an average, which includes an addition)) comparing the total acceleration value with a first threshold to get a first comparing result, and compare the total acceleration value with a second threshold to get a second comparing result (¶ [0110] discloses comparing the magnitude of the acceleration detection value with Th1 and Th2 to obtain comparison results in relation to the thresholds), determine the user’s activity state according to the first comparing result and the second comparing result (¶ [0110] discloses that the patient is determined to be either sleeping, living, or exercising according to the comparisons), wherein the first threshold is less than the second threshold (¶ [0110] discloses Th1<Th2), and the user’s activity state comprises a sleep state, a rest state, and a motion state (¶ [0110] discloses that the patient is determined to be either sleeping, living (i.e., resting), or exercising). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the activity level determination method of Banet with the activity level determination method of Nakamura. Because both methods are capable of analyzing an acceleration signal to arrive at an activity level, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to fitting the first acceleration value, the second acceleration value, and the third acceleration value in each unit time to get a target acceleration value corresponding to each unit time. 
In a related system monitoring an activity state, Mathie discloses fitting the first acceleration value, the second acceleration value, and the third acceleration value in each unit time to get a target acceleration value corresponding to each unit time, and comparing the target acceleration value to a threshold for determining an activity state (¶¶ [0111], [0113] discloses obtaining an instant magnitude of the sum of the instant acceleration vectors and receiving a root mean square value of the instant magnitude every minute, and comparing the value to the acceleration threshold magnitude). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration values of Banet in view of Nakamura such that they are fitted first, second, and third acceleration values as taught by Mathie. Because both acceleration values are capable of indicating an activity state of the patient, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 


No Prior Art Rejections of Claims 4-5, 10-11, and 16-17
	With regards to claims 4, 10, and 16, the prior art does not teach or suggest calculate an unmarked second systolic pressure according to formula                 
                    B
                    S
                    B
                    P
                    =
                    a
                     
                    ×
                    E
                    S
                    B
                    P
                    +
                    b
                    ×
                     
                    
                        
                            E
                            M
                            A
                        
                        
                            B
                            M
                            A
                        
                    
                    +
                    c
                     
                    ×
                    P
                    I
                    R
                     
                    +
                    d
                
            , and calculate an unmarked second diastolic pressure according to formula                 
                    B
                    D
                    B
                    P
                    =
                    e
                     
                    ×
                    E
                    S
                    B
                    P
                    +
                    f
                    ×
                     
                    
                        
                            E
                            M
                            A
                        
                        
                            B
                            M
                            A
                        
                    
                    +
                    g
                     
                    ×
                    P
                    I
                    R
                     
                    +
                    h
                
            , wherein BSBP is the marked second systolic pressure, BDBP is the second marked diastolic pressure, ESBP is the first systolic pressure, EDBP is the first diastolic pressure, EMA is the first maximum pulse wave amplitude, BMA is the absolute amplitude of the second pulse wave, PIR is the relative amplitude of the second pulse wave, a, b, c, d, e, f, g, h are coefficients, which are fitted according to the known multiple sets of sample data by regression algorithm, along with the other features of claims 4, 10, and 16, respectively. 
	There are no prior art rejections of claims 5, 11, and 17 by virtue of their dependence on claims 4, 10, and 16, respectively. 
	US 4,860,759 A (Kahn) discloses comparison of cuff pressures and pulse wave pressures (Col. 12, lines 18-68), but fails to disclose the above features. 
	US 2010/0160797 A1 (Banet) discloses the determination of second diastolic and systolic blood pressures (¶ [0096]), but fails to disclose the above features.
	US 4,597,393 A (Yamakoshi) discloses the determination of mean pressures of a cuff measurement and a photoelectric measurement (Col. 4, line 18 to Col. 5, line 30), but fails to disclose the above features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791